   Case: 1:20-cv-00583-TSB Doc #: 1-3 Filed: 07/29/20 Page: 1 of 1 PAGEID #: 35




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


CASCO MANUFACTURING                                 Case No.
SOLUTIONS, INC.,
                                                    Judge
              Plaintiff,
                                                    DECLARATION OF
       v.                                           ROBERT GOLDEN

JAMES B. MOORE, et al.,

              Defendants.


       I, Robert Golden, declare as follows:

       1.     I am the Chief Executive Officer of Defendant PatienTech, LLC ("PatienTech")

in the above-captioned action. I am over the age of eighteen and competent to make this

declaration, and I make this declaration based on my own knowledge.

       2.     PatienTech is a Delaware limited liability company.

       3.     No member of PatienTech is a resident of the State of Ohio.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on July 29, 2020.


                                               Robert Golden
